YARRUT, Judge.
Defendant-appellee moves to dismiss plaintiff-appellant’s appeal from a judgment dismissing his suit for the annulment of his marriage to defendant-appel-lee, on the ground that plaintiff-appellant has since died and the issue is now moot.
Defendant-appellee further recites that there was no issue of the marriage, no *58community property, and no one who could benefit by the reversal of this judgment.
Plaintiff-appellant’s attorney of record filed a return admitting these facts, though not consenting to the dismissal.
In view of the admissions by both parties, the question of the validity vel non of the marriage is now moot. Courts do not render judgments which cannot be made effective, nor give opinions on moot questions or abstract propositions, from which no practical results can follow. Spinato v. Lowe, 239 La. 604, 119 So.2d 480, and numerous cases therein cited.
Accordingly, the motion to dismiss the appeal is granted.
Appeal dismissed.